Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of MidSouth Bancorp, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2006 (the “Report”), I, J. Eustis Corrigan, Jr., Chief Financial Officer of the Company, certify that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ J. Eustis Corrigan, Jr. J. Eustis Corrigan, Jr. Chief Financial Officer March 16, 2007
